DISMISS; and Opinion Filed July 31, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00119-CV

             IN THE INTEREST OF J.P.H., A.P.H., AND C.W.H., CHILDREN

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-15-1649

                              MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Whitehill
                                  Opinion by Justice Fillmore

       Appellant’s brief in this case is overdue. By postcard dated June 18, 2018, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to comply would result

in dismissal of the appeal without further notice. To date, appellant has not filed his brief, an

extension motion, or otherwise corresponded with the Court regarding the status of his brief.

       Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE
180119F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF J.P.H., A.P.H.,                   On Appeal from the 59th Judicial District
 AND C.W.H., CHILDREN                                 Court, Grayson County, Texas
                                                      Trial Court Cause No. FA-15-1649.
 No. 05-18-00119-CV                                   Opinion delivered by Justice Fillmore,
                                                      Justices Francis and Whitehill participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 31st day of July, 2018.




                                                –2–